Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole neither discloses nor renders obvious the claimed limitations as amended on .  The prior art fails to show or reasonably teach in combination the claimed limitations drawn to:
"A steering control device that controls a steering device to which a motor torque that causes a steered shaft coupled to steered wheels to reciprocate is applied by an actuator including a motor as a driving source, the steering control device comprising: a microcomputer, the microcomputer configured to: calculate a torque command value that is a target value of a motor torque output by the motor, set a restricting value that is an upper limit of an absolute value of the torque command value, restrict the absolute value of the torque command value so as to be equal to or less than the restricting value, control driving of the motor such that the motor torque follows the restricted torque command value, calculate a steering angle restricting value that decreases based on an increase of both of (1) an absolute value of a rotation angle of a rotary shaft, the rotation angle of which is able to be converted into a turning angle of the steered wheels, and (2) an absolute value of an angular velocity of the rotary shaft, when the absolute value of the rotation angle of the rotary shaft exceeds a steering in Claim .
The most pertinent prior art references which most closely discuss the claimed subject matter in Claim1 is Kobayashi (JP 2008049914A). 
Kobayashi discloses: A steering control device () that controls a steering device to which a motor torque that causes a steered shaft () coupled to steered wheels (¶¶: “The steering force transmitted to the pinion shaft 7 is transmitted to the left and right tie rods 9 via the steering gear 8, and the steering wheels (not shown) are steered by the tie rods 9.”) to reciprocate is applied by an actuator including a motor () as a driving source, the steering control device (15) comprising: a microcomputer  (¶¶), the microcomputer configured to calculate a torque command value () that is a target value of a motor torque output by the motor (), set a restricting value () that is an upper limit of an absolute value of the torque command value () (¶¶), restrict the absolute value of the torque command value so as to be equal to or less than the restricting value (see at least ¶¶; When the threshold value  is larger than the predetermined threshold value  for determining a rack end, it is determined that the rack end state is set, and a sampling hold signal is output to the sampling hold circuit 103 for holding the relative steering angle φ when the rack end state is set.), control driving of the motor such that the motor torque follows the restricted torque command value (¶¶, 0008-0009, 0019-0020, 0029; “an electric motor for providing a steering assist force to a steering mechanism, and a motor control unit for controlling an electric motor based on the current command value.”; “an electric motor for generating a steering assist torque applied to a steering shaft of the steering mechanism”).
However, Kobayashi fails to disclose: calculate a steering angle restricting value that decreases based on an increase of both of (1) an absolute value of a rotation angle of a rotary shaft, the rotation angle of which is able to be converted into a turning angle of the steered wheels, and (2) an absolute value of an angular velocity of the rotary shaft, when the absolute value of the rotation angle of the rotary shaft exceeds a steering angle threshold based on the steering device, and set the restricting value to be a value equal to or less than the steering angle restricting value.
Claim 1 enables opportunities to improve prevention of rack abutting impact by setting a steering angle restricting value that decreases based on an increase of both an absolute value of a rotation angle of a rotary shaft and an absolute value of an angular velocity of the rotary shaft.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP §2123.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. REINBOLD whose telephone number is (313)446-6607.  The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, LOGAN KRAFT can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/SCOTT A REINBOLD/Examiner, Art Unit 3747